DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-31 are allowed.
	None of the cited prior art teach or suggest the stacked layer structure and the via with the outer wall surrounding the hole as is recited in claims 1-31.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahr et al (Pub 2019/01909561) teaches a stacked BAW structure with a via connector.  Burak et al (Pub 2012/0293278) teaches a stacked BAW resonator with a via through hole connecting to a piezoelectric surface.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849